892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Soledad B. DE GLORIA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3319.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1989.

Before BISSELL and MAYER, Circuit Judges, and CHARLES R. NORGLE, Sr., District Judge.*
PER CURIAM.

DECISION

1
Soledad B. De Gloria appeals from a decision of the Merit Systems Protection Board, No. SE08318710374, affirming the Office of Personnel Management's denial of her application for continued survivor benefits under the Civil Service Retirement Act.   We affirm.

OPINION

2
The statute in effect when Mrs. De Gloria first became eligible for survivor benefits in 1957 requires that those benefits terminate on her fiftieth birthday.  5 U.S.C. § 724(c)(2) (1952).   Later amendments to that provision do not affect her right to survivor benefits.


3
Nor does government estoppel apply in this case.   Although the administrative judge found that Mrs. De Gloria reasonably could have been misled by the erroneous OPM communication, she does not allege and it does not appear from the record that she relied on it.   Therefore,  Richmond v. Office of Personnel Management, 862 F.2d 294 (Fed.Cir.1988), cert. granted, 110 S.Ct. 46 (1989), is inapplicable.



*
 Charles R. Norgle, Sr., District Judge of the United States District Court for the Northern District of Illinois, sitting by designation